Citation Nr: 1526709	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery disease (CAD) (claimed heart disorder).

3 Entitlement to service connection for diabetes mellitus, Type II.

4. Entitlement to service connection for a bilateral hearing loss disability.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for CAD (claimed heart disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hypertension did not manifest during service, or within one year of separation. Hypertension is not attributable to service.

2. Diabetes mellitus did not manifest during service, or within one year of separation. Diabetes mellitus is not attributable to service.

3. Noise exposure is consistent with the Veteran's duties in service.
 
4. Right ear hearing loss disability is not shown by the evidence of record.

5. A left ear hearing loss disability was not manifest during service or within one year of separation.  Left ear sensorineural hearing loss disability is not attributable to service.

6. Tinnitus was not manifest during service or within one year of separation.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007. The claim was last adjudicated in February 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim on appeal herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal herein decided.  

In addition, the Veteran was afforded VA examination in connection with his claims for service connection for bilateral hearing loss disability. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in June 2009 is adequate with regard to this issue on appeal herein decided. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, diabetes mellitus and organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Hypertension

The Veteran generally contends that he developed hypertension during service. His service treatment records do not show complaints or a diagnosis of hypertension. His April 1987 separation examination reflects that clinical evaluation of the heart and vascular systems were normal. His documented blood pressure reading were 140/86 (sitting), 160/110 (recumbent), 120/84 (standing).

A September 1999 private treatment record documents, in pertinent part, hypertension. The report of June 2009 VA examination reflects that hypertension onset in 1992. The Veteran reported that he was evaluated for hypertension during his military service. At that time, blood pressure readings were within normal limits. He reported that he was placed on medication by his private medical doctor in 1992 and has remained on medication since that time. Documented blood pressure reading was 105/53. The diagnosis was essential hypertension.

The examiner opined that the Veteran's essential hypertension was not caused by or a result of or present during his military service. The examiner explained that by the standards in place in the 1980s, the Veteran did not meet the criteria for diagnosis and treatment of hypertension while on active duty. Therefore, the current diagnosis was not incurred during military service.

Given its review of the record, the Board finds that service connection for hypertension is not warranted.  While the Veteran contends that his current essential hypertension onset during service, the Board points out that the more probative opinion concludes that the current essential hypertension was not caused by, result of or onset during service. Here, the record indicates that at the earliest, the hypertension onset in 1992. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)( the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection). 

Additionally, the weight of the evidence does not demonstrate hypertension in service.  To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  No examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of hypertension within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has hypertension as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his hypertension onset during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for hypertension must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Diabetes Mellitus

The Veteran generally asserts that his current diabetes is related to his period of service. His service treatment records contain no indication of, complaints of, treatment for or diagnosis of diabetes mellitus. His April 1987 separation examination reflects that clinical evaluation of the endocrine system was normal.

February 2007 glucose testing results confirm a diagnosis of diabetes. Subsequent February and March 2007 private treatment records indicate that he was prescribed glyburide for treatment of his diabetes.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that diabetes had its onset during service or within one year of separation.  Rather, the endocrine system was normal.  Diabetes mellitus was not "noted," identified or diagnosed during this time period.  In essence, characteristic manifestations sufficient to identify the disease entity were not shown during this time frame.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, though the Veteran has current disability, the evidence does not serve to link the onset of the diabetes mellitus to the period of active service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current diabetes mellitus and the Veteran's active service. 

The Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no endocrine injury or disease in service, and that symptoms of diabetes were not present in service or for many years thereafter, no examination is required.     

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has diabetes as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his diabetes onset due to disease or injury of service origin. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for diabetes mellitus, Type II must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss and Tinnitus

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran asserts that exposure to jet engine noise as a result of his duties as jet engine mechanic and propulsion superintendent caused, in pertinent part, his right ear hearing loss disability.

The Veteran's July 1966 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO conversions):



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
15
10
5
LEFT
15
10
10
10
5

Audiometric testing performed in March 1970 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
20
15
15
20
20

Audiometric testing performed in February 1972 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
10
5
5
10
10

Audiometric testing performed in September 1974 showed that the pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
15
0
LEFT
10
15
10
15
15

Audiometric testing performed in July 1975 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
10
0
0
LEFT
15
15
10
10
10

Audiometric testing performed in February 1976 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
10
10
0
10
15

Audiometric testing performed in February 1977 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
10
10
0
LEFT
15
15
5
20
15

Audiometric testing performed in February 1978 showed that the pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
5
15
15
0
0
LEFT
10
15
10
10
15

Audiometric testing performed in March 1979 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
0
10
10

Audiometric testing performed in November 1983 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
5
0
25
20

Audiometric testing performed in April 1986 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
15
10
10
LEFT
10
5
0
15
10

The April 1987 separation examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
20
15
20
LEFT
10
10
10
20
20

Thus, the service treatment records show no complaints or findings of hearing loss disability.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The report of June 2009 VA examination reflects the Veteran's report of difficulty understanding speech from the television. He reported military noise exposure from work on the jet engines where he worked as a technician with the use of hearing protection. Subsequent to service, he worked as a mechanic on turbine engines and reported that he utilized hearing protection in the performance of his duties. He denied recreational noise exposure.
 
On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
20
20
35
LEFT
15
20
25
30
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear. Thus, he demonstrated left ear hearing loss disability for VA purposes. The diagnosis was moderate high frequency sensorineural hearing loss for the ears, bilaterally. With respect to the right ear, the diagnosis was hearing within normal limits. The audiologist explained that thresholds are believed to represent true organic acuity, bilaterally. The audiologist observed the normal hearing findings on enlistment and retirement examinations and opined that the Veteran's military noise exposure had not caused or resulted in the current left ear hearing loss.

Despite military duties for which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of right ear hearing loss disability, or any complaints, references or findings of right ear hearing loss disability.  The June 2009 VA audiogram shows that right ear hearing loss disability for VA compensation purposes is not demonstrated. See 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Here, there is no probative evidence in the record showing right ear hearing loss disability in accordance with 38 C.F.R. § 3.385. Even accepting as competent and credible the Veteran's report that he has hearing loss, his statements do not establish the presence of a disability for VA purposes. His own lay opinion pales in significance to the objective medical evidence.

With respect to the claimed left ear hearing loss disability, the Board finds that service connection for a left ear hearing loss disability is not warranted.  While the Veteran contends that his current left ear hearing loss disability is due to noise exposure incurred in service, the Board points out that the more probative opinion concludes Veteran's military noise exposure did not cause or resulted in the current left ear hearing loss.  Furthermore there are no complaints of a bilateral hearing loss disability until many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

With respect to tinnitus, the Board notes that the service treatment records contain no complaints or documentation of tinnitus. Evaluation of the ears at separation in April 1987 was normal and the Veteran denied ear, nose and throat trouble. In the June 2009 report of VA examination, the Veteran did not mention having tinnitus. 

On this record, the Board finds that service connection for any current tinnitus is not warranted. Though the Veteran has reported current periodic tinnitus, the evidence does not serve to link the onset of any current periodic tinnitus to disease or injury sustained during a period of service. To that end, the Board reiterates that the Veteran did not complain of tinnitus during his June 2009 VA audio examination. 

Additionally, there is no evidence of a bilateral sensorineural hearing loss or tinnitus in service.  To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  No examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss and tinnitus) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of sensorineural hearing loss disability or tinnitus within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he had noise exposure during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). With respect to his assertion of having noise exposure in service, the Board finds the Veteran credible as it is conceded that the Veteran engaged in military duties where he was exposed to noise. However, the Veteran is not credible to assert this noise exposure caused his current left ear hearing loss disability or tinnitus. In this regard, the Board notes that the Veteran asserted that he was told that he had high frequency hearing loss at separation. However, objective examination refutes this assertion as audio examination at separation was within normal limits and the Veteran makes no complaints referable to hearing difficulties. Regardless, the Board finds the opinion offered by the VA examiner in June 2009 to be most probative. The audiologist is a medical professional who reviewed the claims file and considered the reported history to support the conclusion. The audiologist used his expertise in reviewing the facts of this case and determined that the current left ear sensorineural hearing loss disability was unrelated to noise exposure incurred during the Veteran's period of service. Additionally, the audiologist documented that the Veteran made no complaints of tinnitus. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current left ear sensorineural hearing loss disability and tinnitus was related to causes other than service. 

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus must be denied. The preponderance of the evidence is against the claim; the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
  

ORDER


Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus.





REMAND

With respect to the Veteran's claim for entitlement to service connection for 
CAD, the Board notes that service treatment records document a history of abnormal EKG results in January 1982. The Veteran was afforded VA examination in June 2009 that offered an opinion indicating that CAD was not caused by hypertension but was aggravated by hypertension. However an opinion as to whether CAD was incurred in service was not offered. Given the inadequacy of the examination in this regard, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA heart examination to determine the nature and likely etiology of the claimed coronary artery disease (CAD). The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the June 2009 VA examination report, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the claimed coronary artery disease (CAD) had its onset in service or was otherwise related to the Veteran's active service.

The examination report must include complete rationale for all opinions and conclusions reached.

2. After completing this indicated development, all of the claim remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


